DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:

	1. (Currently Amended) A positioning system for a rear view display device comprising:
	at least a first gear rod for positioning a cover plate, and a second gear rod for positioning the cover plate, the first gear rod and the second gear rod comprising conductive material;
	a spring jack comprising conductive material, the spring jack being adapted to contact the first gear rod and the second gear rod;
	a position sensing [[mean]]means comprising wiring adapted to sense the position of the first gear rod relative to the spring jack with at least a first resistance value of a first conductive path between at least a first point on the first gear rod and the spring jack varying with a position of the first gear rod relative to the spring jack, and to sense the position of the second gear rod relative to the spring jack with at least a second resistance value of a second conductive path between at least a first point on the second gear rod and the spring jack varying with a position of the second gear rod relative to the spring jack; and
	a printed circuit board (PCB),


Response to Arguments
Applicant’s arguments, filed 05/03/2021, have been fully considered and are persuasive.

Regarding claim rejections under 35 U.S.C. § 112(a), Applicant’s amended claim language with respect to claims 1-17 have been considered and are persuasive. The rejection of claims 1-17 detailed in the previous office action is withdrawn at this time, as the Applicant has tied the positions sensing means of the claim to structural element disclosed, the wiring of the system.

	Regarding claim rejections under 35 U.S.C. § 103, Applicant’s arguments and associated claim amendments, see Remarks pages 6-7, filed 05/03/2021, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection is withdrawn at this time.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of Tilg et al. (US 2009/0021034) discloses a device to adjust the orientation of a mirror of a motorcar including electric motors and first and second gear rods in connection with 
Regarding claims 1-17, the prior art, either singularly or in combination, does not teach or suggest the following limitations along with the rest of the limitations of claim 1:
	“…a position sensing means comprising wiring adapted to sense the position of the first gear rod relative to the spring jack with at least a first resistance value of a first conductive path between at least a first point on the first gear rod and the spring jack varying with a position of the first gear rod relative to the spring jack, and to sense the position of the second gear rod relative to the spring jack with at least a second resistance value of a second conductive path between at least a first point on the second gear rod and the spring jack varying with a position of the second gear rod relative to the spring jack; and
	a printed circuit board (PCB),
wherein the wiring comprises a first contact wire which runs from the PCB to an end of the first gear rod, a second contact wire which runs from the PCB to an end of the second gear rod, and a third contact wire which runs from the PCB to the spring jack, the first conductive path running from the first gear rod to the PCB to the spring jack and the second conductive path running from the second gear rod to the PCB to the spring jack, so that the spring jack acts as a common ground for both the first conductive path and the second conductive path.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon are considered pertinent to applicant's disclosure.
Schofield et al., US 2002/0003571 – discloses a vehicular video mirror system, including a display housing adapted to be adjustable about a display-mounting portion for adjusting the orientation of the video screen.
Browne et al., US 2011/0222176 – discloses a mirror assembly with conductive layers and electroactive polymers in use within an automotive housing.
Koot et al., US 4,670,679 – discloses an electric motor that uses the electrical properties of the materials to determine the exact positioning of members within the motor when slipping occurs.
Fisher, US 4,678,295 – discloses a side mirror with electrical signals carried by a wire from a potentiometer, wherein the position is electrically detected by linear potentiometers connected to a microprocessor that records the potentiometer-generated signals.
Huizenga et al., US 5,900,999 – discloses a housing for an actuator assembly for adjusting the orientation of a mirror element in a mirror assembly provides an improved electrical distribution system that eliminates loose wires, most connections, and the need for a seal between the housing and its external connections to a vehicle power supply.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Morse can be reached on (571)272-3838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER YEHL/Primary Examiner, Art Unit 2615